               Case 3:19-cv-03416-JCS Document 12 Filed 06/20/19 Page 1 of 5



     Ronald M. Toran. (SBN: 84027)
 1   264 20th Avenue
     San Francisco, California 94121
 2   Telephone (415) 919-9033
     rmt@toranlawsf.com
 3   Attorney for Plaintiff
     JASON MYUNG ROGERS
 4
 5
 6
 7                                  UNITED STATES DISTRICT COURT
 8
                                  NORTHERN DISTRICT OF CALIFORNIA
 9
                                        SAN FRANCISCO DIVISION
10
11
12
13
14
     JASON MYUNG ROGERS,                                    No. 3:19-cv-03416-JCS
15
                                                            -CLASS ACTION-
16                   Plaintiff,
                                                            PLAINTIFF’S OPPOSITION TO
17           vs.                                            DEFENDANT PEOPLECONNECT, INC.
                                                            d/b/a INTELIUS’S EX PARTE
18   PeopleConnect Inc., d/b/a Intelius                     APPLICATION FOR TIME EXTENSION

19
                            Defendants.
20
21
22
23
24
25
26
27
28

     PLAINTIFF’S OPPOSITION TO PEOPLECONNECT INC.’S EX PARTE APPLICATION FOR EXTENSION OF TIME


                                                     Page 1 of 5
               Case 3:19-cv-03416-JCS Document 12 Filed 06/20/19 Page 2 of 5




 1
             Plaintiff, Jason Myung Rogers (“Jason or Plaintiff”) respectfully hereby opposes
 2
      Defendant PeopleConnect Inc., d/b/a Intelius’S (“PeopleConnect or Defendant”) ex parte
 3
      Application to Extend (“Application”) Time because it is not supported by good cause.
 4
 5    Good cause does not exist for the following reasons:

 6        1. Defendant was served with the operative complaint and summons on May 17, 2019. See
 7
              R.Toran Decl ¶6.
 8
          2. Also, on May 17, 2019 Defendant was served with Plaintiff’s statement of Damages
 9
10            which claimed MILLIONS of dollars in damages. See R.Toran Decl ¶6.

11        3. According to Defendant’ attorney, Justin Rodriguez, he was not retained until June 11,
12            or three weeks after Defendant was served with Plaintiff’s pleading on moving papers.
13
                  a. That Defendant, PeopleConnect, a billion dollar corporation elected to wait three
14
                      entire weeks before hiring representation for a putative class action, especially
15
16                    when they were served with the abovementioned Statement of Damages, was

17                    their decision to do so, and they must have known that they were putting Mr.
18
                      Rodriguez and his law firm of MANATT, PHELPS & PHILLIPS, LLP into a
19
                      tight situation with limited time to respond to Plaintiff’s lawsuit.
20
                  b. Furthermore, it was Defendant’s high-powered law firm, MANATT, PHELPS &
21
22                    PHILLIPS who elected to assign the case to Mr. Rodriguez, and they must have

23                    known prior to doing so, that he had an allegedly “pre-paid family vacation,”
24
                      calendared for June 20, 2019, which also happened to directly following the last
25
                      day Defendant’s were able to file this ex Parte Application to extend time.
26
27                c. This does not even remotely approach a semblance of good cause. Every choice

28                    described above was done by extremely wealthy, highly educated, highly


     PLAINTIFF’S OPPOSITION TO PEOPLECONNECT INC.’S EX PARTE APPLICATION FOR EXTENSION OF TIME


                                                     Page 2 of 5
               Case 3:19-cv-03416-JCS Document 12 Filed 06/20/19 Page 3 of 5



                      intelligent, and highly powerful individuals. When these people made the choices
 1
 2                    they did, they did so while fully understanding the implications of said decisions.

 3                    Mr. Rodriguez’s seemingly earnest and forthright Declaration and Application,
 4
                      wherein which he paints Plaintiff’s counsel as having mislead him into believing
 5
                      he would stipulate to a month long time extension over the course of the last
 6
 7                    weak leading up to Defendant’s deadline to respond, is not an accurate depiction

 8                    of our communications.
 9                d. When I spoke with Mr. Rodriguez on June 13, 2019, I informed him that I would
10
                      consider signing a Stipulation to extend time for Defendant to respond, only on
11
                      the condition that Defendant did not remove the case to Federal Court. It is
12
13                    absurd, and untrue, that I would orally agree to an unqualified and broad

14                    stipulation, absent any terms in Plaintiff’s favor before even seeing a draft of said
15                    stipulation. Yet this is precisely how Mr. Rodriguez intended to falsely frame
16
                      and obfuscate the true substance of our conversation, beginning with his very
17
                      first email to me in which he thanks me for agreeing to his stipulation, and then
18
19                    continuing in each of his following 3 email wherein Mr. Rodriguez ever so

20                    tactfully slides in a mention or reference to our illusory agreement.
21
                  e. As I hadn’t checked my email over the weekend, it wasn’t until Monday June 17,
22
                      2019 that I first saw the litany of Mr. Rodriguez’s misleading emails.
23
24                    Shockingly, Mr. Rodriguez’s even went as far as to attach a multi-page

25                    Stipulation to his June 17, 2019 email wherein he dated and electronically signed
26                    my name on my behalf before even sending it to me! Mr.Rodriguez is a highly
27
                      experienced attorney with almost a decade of litigation experience under his belt,
28

     PLAINTIFF’S OPPOSITION TO PEOPLECONNECT INC.’S EX PARTE APPLICATION FOR EXTENSION OF TIME


                                                     Page 3 of 5
               Case 3:19-cv-03416-JCS Document 12 Filed 06/20/19 Page 4 of 5



                      therefore, to pretend that he is a wet-behind the-ears baby-lawyer who was duped
 1
 2                    by an older sly and manipulative lawyer is a textbook play, is highly

 3                    disingenuous. But more importantly, no matter how hard Mr. Rodriguez plays
 4
                      the doe-in-the-headlights, he can’t change the simple truth that Defendant’s last-
 5
                      minute ex parte application to extend time is not supported by just or good cause.
 6
 7        4. Furthermore, Mr. Rodriguez representation concerning his alleged “pre paid family

 8            vacation,” purportedly calendared for June 20, 2019 is irrelevant because there are two
 9            other listed attorneys of record who also represent Defendant. They are Christine M.
10
              Reilly (226388) and Kristine E. Haule (312139).
11
                  a. Together, this attorney tri-fecta, unquestionably had the time, resources, and
12
13                    ability to prepare, file and serve a response to the operative Complaint, on or

14                    before the statutory deadline of June 21, 2019 based on Mr. Rodriguez’s own
15                    representation in his Declaration that his firm was retained June 11, 2019. See
16
                      J.Rodriguez Dec.¶2. Amongst these three attorneys, their must be two paralegals,
17
                      two secretaries, and at least one intern working on this case- a litigation group
18
19                    just one shy from fielding a starting baseball team. Ten entire days, i.e. from

20                    June 11 to June 21, 2019 was more than enough time for this legal battalion to
21
                      get respond to Plaintiff’s complaint. There is simply no excuse for them to have
22
                      waited until Jun 14, 2019 to remove the case, and then until June 19, 2019 to file
23
24                    an ex parte application to extend their deadline of June 21, 2019. See J.Rodriguez

25                    Dec.¶5.
26                b. Furthermore, any prejudice imposed on Defendant by forcing him to comply
27
                      with the statutory deadline to respond to a complaint in Federal Court, was
28

     PLAINTIFF’S OPPOSITION TO PEOPLECONNECT INC.’S EX PARTE APPLICATION FOR EXTENSION OF TIME


                                                     Page 4 of 5
                Case 3:19-cv-03416-JCS Document 12 Filed 06/20/19 Page 5 of 5



                      entirely self-imposed and it is not the Court’s duty, nor is it the Court’s own self
 1
 2                    interest to validate, reward, and ratify this type of behavior either by billion

 3                    dollar corporate litigants or their equally well-monied representation. They made
 4
                      their bed, and they should have to sleep in it. I’m sure Ms. Haule and Ms. Reilly
 5
                      can get a reply on file by June 21, 2019.
 6
 7                c. Lastly, Mr. Rodriguez has falsely informed the Court that it was not until the late

 8                    afternoon of June 19, 2019 that he learned Plaintiff would not agree to sign a
 9                    stipulation to extend the time for Defendant to respond to the complaint, yet the
10
                      truth is that during our June 13, 2019 conversation I made it clear that I would
11
                      only consider agreeing to the subject stipulation if Defendant agreed not remove
12
13                    to Federal Court. See R.Toran Dec.¶3(a).

14        5.   Based on the preceding, Plaintiff respectfully requests that the Court deny Defendant ex
15             parte Application for an extension of time. Alternatively, should the Court be inclined to
16
               grant any time extension, Plaintiff requests that it only grant Defendant’s an extension
17
               until June 28, 2019.
18
19             Respectively submitted on this 20th day of June 2019 at San Francisco, California

20                                    By:            /S/ Ronald M. Toran
                                                     RONALD M. TORAN
21
                                                     Attorney for Plaintiff
22                                                   JASON MYUNG ROGERS

23
24
25
26
27
28

     PLAINTIFF’S OPPOSITION TO PEOPLECONNECT INC.’S EX PARTE APPLICATION FOR EXTENSION OF TIME


                                                     Page 5 of 5
